 I11 the Matter of FLORENCE STOVE COMPANYandUNITED STEELWORKERSOF AMERICA, C. I. O.Case No. 1-R-1547.Decided November 10, 1943Mr. William M. Quade,of Gardner, Mass.,, for the Company.,GrantdAngoff,byMr. Harold Roitman,of Boston, Mass., for theU. S. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the U. S. A., alleging that a question affecting commercehad arisen concerning the representation of employees of FlorenceStove Company, Gardner, Massachusetts, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due,notice before Robert E. Greene, Trial Examiner.Said hearing was held at Gardner, Massachusetts, on October 25, 1943.The Company and the U. S. A. appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.'The TrialExaminer's ruling made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFlorence Stove Company is a Massachusetts corporation with itsprincipal place of business at Gardner, Massachusetts, where it is en-gaged in the manufacture of stoves, heaters, and induction systemsfor airplanes.During 1942, the Company purchased raw materials1Although Florence Workers Union,herein called the Independent,was served withnotice of hearing, it did not appear.53 N. L. R. B., No. 96.540 FLORENCESTOVECOMPANY5411for use at its Gardner plant valued in excess of $2,500,000, approxi-mately 90 percent of which was shipped to it from points outside theState of Massachusetts.During the same period the Company soldproducts from its Gardner plant valued in excess of $10,000,000, about90 percent of which was shipped to points outside the State of Massa-chusetts.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the U. S. A. as the exclusivecollective bargaining representative of its employees at the Gardnerplant.On September 16, 1941, the Independent and the Company enteredinto an exclusive collective bargaining contract.On May 22, 1942,the Company and the Independent entered into a supplementaryagreement.The agreement, as supplemented, provides that it shallremain in full force and effect until September 16, 1942, and from yearto year thereafter, unless either party thereto notifies the other of adesire to terminate at least 30 days prior to any annual expirationdate.No such notice was given in 1942.However, the petition hereinwas filed by the U. S. A. on July 29, 1943. Inasmuch as the U. S. A.made its claim upon the -Conipany prior to August 16, 1943, the dateupon which the contract would have automatically renewed itself, wefind that the contract does not constitute a bar to a determination ofrepresentatives at this time.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the U. S. A. represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with -a stipulation of the parties,that all production, maintenance, and shipping room employees at2 The Regional Director reported that the U. S A presented 316 membership applica-tion cards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of July 31, 1943There are approximately 927 employees in theappropriate unit.559015-44-vol. 53-36 542DECISIONSOF NATIONALLABOR,RELATIONS BOARDthe Gardner plant of the Company, excludingclericalemployees,guards, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESIWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended,,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Florence, StoveCompany, Gardner, Massachusetts, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the Naional Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedSteelworkers of America, C. I. 0., for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.